DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s preliminary amendment filed on July 14, 2020 has been entered and made of record.  Currently claims 123-144 are pending.
It is noted that newly added claim 127 depends on claim 1 which was canceled by the amendment so correction is required in response to this communication.  For examination purpose, it is assumed claim 127 depends on claim 123.
Claim Interpretation
Claims 123-141 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim 143 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is an article of manufacture claim.
Claim 144 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the processor recited in claim provide a sufficient structure to perform claim limitations.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 142 is rejected under 35 U.S.C. 101 because it is directed to both method and apparatus.
Specifically, the claim limitation “the calibration data, image data…enabling…view of the scene” recited in last 5 lines is not directed to a method step.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 123-144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 123 recites the limitations “the stereo” in line 9 and “the generating of reconstructed image” in line 18.  There is insufficient antecedent basis for these limitations in the claim.  Also, the term “UV” recited in line 19 is unclear as to what it is referred to.
Claims 124-141 depend on claim 123.  Therefore, these claims are also rejected for the same reasons as above.  Furthermore, claim 128 also recites “UV” in line 6.  It is unclear what it is referred to.
Claim 128 also recites “UV” in line 3.  It is unclear what it is referred to.
Claim 143 recites the limitations “the stereo” in line 13 and “the generating of reconstructed image” in lines 23-24.  There is insufficient antecedent basis for these limitations in the claim.  Also, the term “UV” recited in line 23 is unclear as to what it is referred to.
Allowable Subject Matter
Claims 123-142 and 144 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCombe et al. (U.S. Pat. No. 10,551,913) teaches a system for enabling virtual 3D visual experience (see figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





DMD
3/2021
/DUY M DANG/Primary Examiner, Art Unit 2667